                                      Case 21-18563-EPK            Doc 2        Filed 08/31/21           Page 1 of 2

      Fill in this information to identify the case:

                    Post Oak TX , LLC
      Debtor name __________________________________________________________________

                                              Southern District of Florida
      United States Bankruptcy Court for the:_______________________________
                                                                                                                                        Check if this is an
      Case number (If known):   _________________________                                                                                   amended filing




    Official Form 204
    Cha pt e r 1 1 or Cha pt e r 9 Ca se s: List of Cre dit ors Who H a ve t he 2 0 La rge st
    U nse c ure d Cla im s a nd Are N ot I nside rs                                                                                                      12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete           Name, telephone number,      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code     and email address of         (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             creditor contact             debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional          unliquidated,   total claim amount and deduction for value of
                                                                          services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff
     Wilson Fire Equipment                  713-896-4747                Services
1    7303 Empire Central Dr.
     Houston, TX, 77040-3214
                                                                                                                                                     81,810.87


     Hilton Management LLC                                              Services
2    9336 Civic Center Drive
     Beverly Hills, CA, 90210
                                                                                                                                                     54,949.04


     Venice Flooring & Remodeling           832-888-7700                Suppliers or Vendors
3    4740 Ingersoll Street, #101
     Houston, TX, 77027
                                                                                                                                                     49,764.50


     Ace Parking Management Inc                                         Services
4    645 Ash Street
     San Diego, CA, 92101                                                                                                                            39,062.52


     Sysco Food Services of Houston                                     Suppliers or Vendors
5    10710 Greens Crossing Blvd
     Houston, TX, 77038-2716                                                                                                                         26,679.82


     Guest Supply Inc                                                   Suppliers or Vendors
6    P.O. Box 6771
     Somerset, NJ, 08875                                                                                                                             18,164.52


     City of Houston                        713-371-1400                Utility Services
7    P.O. Box 1560
     Houston, TX, 77251-1560                                                                                                                         17,760.34


     Amadeus Hospitality Americas Inc                                   Services
8    29618 Network Place
     Chicago, IL, 60673-1296                                                                                                                         16,820.06




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 1
                                     Case 21-18563-EPK              Doc 2       Filed 08/31/21              Page 2 of 2

                      Post Oak TX , LLC
    Debtor           _______________________________________________________                     Case number (if known)_____________________________________
                     Name




     Name of creditor and complete            Name, telephone number,      Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code      and email address of         (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                              creditor contact             debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                           professional           unliquidated,   total claim amount and deduction for value of
                                                                           services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                           government
                                                                           contracts)
                                                                                                                  Total claim, if    Deduction for       Unsecured
                                                                                                                  partially          value of            claim
                                                                                                                  secured            collateral or
                                                                                                                                     setoff
     Ryan LLC                                934-0022                    Services
9    P.O. Box 848351
     Dallas, TX, 75284-8351                                                                                                                             14,082.88


     Safe Step Inc                                                       Services
10 4385 Fountain Hills Drive NE
     Suite 201                                                                                                                                          13,668.18
     Prior Lake, MN, 55372


     LG Fullfillment                                                     Suppliers or Vendors
11 1102 A1A N.
     Suite 205                                                                                                                                          13,033.30
     PonteVerda Beach, FL, 32082-4098

     D2R Linen Inc                                                       Services
12 5710 Bridge Forest Drive
     Houston, TX, 77088                                                                                                                                 10,901.60



     Encore                                                              Services
13 23918 Network Place
     Chicago, IL, 60673-1239                                                                                                                            5,581.01


     Cvent Inc                                                           Services
14 P.O. Box 822699
     Philadelphia, PA, 19182-2699                                                                                                                       5,023.74


     Allbridge LLC                                                       Telephone / Internet
15 P.O. Box 638671                                                       services
     Cincinnati, OH, 45263-8671
                                                                                                                                                        4,818.76


     Fintech                                 800-572-0854                Services
16 3109 W Dr Martin Luther King Jr Blvd.
     Suite 200                                                                                                                                          4,000.00
     Tampa, FL, 33607

     Travelscape LLC                                                     Services
17 P.O. Box 847677
     Dallas, TX, 75284-7677
                                                                                                                                                        3,500.00


     Luminant Energy Company, LLC            512-930-2668                Services
18 P.O. Box 121036
     Dept 1036                                                                                                                                          3,337.68
     DALLAS, TX, 75312-1036

     1900 WLS-RE LP                                                      Services
19 4643 S Ulster
     Suite 1500
     Denver, CO, 80237                                                                                                                                  3,301.65


     Johnson Controls Fire Protection LP     800-299-4377                Services
20 Dept CH 10320
     Palatine, IL, 60055-0320                                                                                                                           2,504.56




    Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 2
